IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRIC OFALASKA

IN THE MATTER OF THE ARREST OF | Case No.: 4:20-mj-00062-SAO

Ralph Norman Wells

 

AFFIDAVIT OF JACK LEBLANC IN SUPPORT OF COMPLAINT

1, I, Jack LeBlanc, am an Alaska State Trooper and Task Force Officer with the
Drug Enforcement Administration in Fairbanks, Alaska, and in that capacity
declare and state as follows:

2. I have been employed as an Alaska State Trooper since August of 2007. I
successfully completed the Alaska Department of Public Safety Alaska Law
Enforcement Training Academy and Alaska Department of Public Safety Trooper
Basic Academy. I have an Alaska Police Standards Council Advanced Police
Officer certification.

3. I have been an investigator with the Alaska Bureau of Investigation and has
successfully investigated homicides, sexual assaults, sexual assaults of minors, and
misconduct involving a controlled substance cases. I completed a 6-week Detector
Canine Academy through the Alaska State Trooper K-9 Unit with K-9 Naja on

June 15, 2018, and certified as a K-9 Drug Detection Team.

Case 4:20-cr-O0009-RRB-SAO Document 1-1 Filed 08/18/20 Page 1 of 4
4. To prepare this affidavit, I relied on my own personal knowledge from my
participation in the investigation, as well as statements from other law
enforcement officers and other specific sources identified herein. The information
below is only a summary.

5. On April 2, 2020 at approximately 1641 hours, Fairbanks AST received a report of
a suspicious vehicle bearing AK plate EPD252 at a commercial parking lot on
Koba Way in Fairbanks from a business owner at that address. Before Troopers
contacted the vehicle, they learned that AST previously contacted Ralph Norman
Wells in that vehicle and that Wells was on felony Probation and Parole.

6. APSIN/ NCIC showed that Wells had been convicted of Assault in the Second
Degree in state court case number 4FA-13-01088CR and Attempted Misconduct
Involving a Controlled Substance in the Third Degree in state court case number
4FA-15-01992CR. Both offenses are felonies under Alaska law punishable by
over 12 months imprisonment. APSIN / NCIC also showed that Wells was on
parole in both cases, and that he remained on probation for Assault in the Second
Degree. My subsequent review of Wells’ criminal history indicates that he was
sentenced to an active term of imprisonment in each case exceeding twelve
months.

7. AST Patrol contacted the vehicle and observed Wells sleeping in the driver's seat
of the pickup truck. Troopers identified Wells by a DMV photo. Troopers
observed an eyeglasses case on his lap, and based on their training and experience

they knew it is common for people who use drugs to keep drugs and related

Affidavit Page 2 of 4
4:20-mj-00062-SAO

Case 4:20-cr-O0009-RRB-SAO Document 1-1 Filed 08/18/20 Page 2 of 4
paraphernalia in these cases. Troopers also saw a knife secured under the
dashboard. There was a female passenger in the truck as well.

8. Wells told Troopers he was waiting for the Snap-On tool truck to arrive at that
location. AST dispatch contacted the complainant at the business who advised
they did not have any expected deliveries from Snap-On. Troopers observed the
vehicle was not parked in a parking space and appeared out of place.

9. Troopers contacted Wells’ probation officer, who asked Troopers to search Wells’
person and vehicle. Troopers asked Wells to get out of the car. As he did so he
told the Troopers he had a handgun in a shoulder holster as well as a syringe and
methamphetamine on his person. A Trooper who searched Wells found a semi-
automatic Ruger .45-caliber handgun with an altered serial number, a syringe, and
approximately four gross grams of a substance that appeared to be
methamphetamine. In the vehicle, troopers found an additional 2.6 grams of heroin
inside the glasses case that had been on Wells’ lap, $400 in cash, and a digital
scale. Wells was then placed under arrest.

10.1 was contacted and requested to respond to the scene to speak with Wells. Upon
arriving on scene I read Wells his Miranda warning and he stated he wanted to
speak with me. Wells admitted the pistol was in his possession, he was a convicted
felon, and he knew that the pistol's scrial numbers had been altered. Wells also
stated he has been dealing methamphetamine. Wells told me he received one-half
an ounce of meth yesterday, which is about fourteen grams, and that he had sold

all of it besides the 4 to 5 grams of methamphetamine on his person.

Affidavit Page 3 of 4
4:20-mj-00062-SAO

Case 4:20-cr-O0009-RRB-SAO Document 1-1 Filed 08/18/20 Page 3 of 4
11. The methamphetamine taken from Well’s person was sent to Drug Enforcement
Administration’s laboratory for drug analysis. The lab reports confirmed the
substance was methamphetamine and that the net weight (i.c., the weight without
packaging) of the methamphetamine was 5.209 grams.

12.1 sent information about the gun seized from Wells to the Bureau of Alcohol,
Tobacco, and Firearms, including photos of the firearm, to determine whether the
firearm had been transported in interstate or foreign commerce. Special Agent
Sarah Foreman stated that based on her preliminary review of this information, as
well as her training and experience as an ATF Special Agent and expert in
firearms identification, her opinion is that the firearm could not be present in

Alaska unless it had travelled in interstate commerce.

ir oie Ty 3
Cee ge ee er
ARCK LEBLANC
AK State Trooper
Task Force Officer

. oe
-Subsertbec-and sworn to before me

w
This |¥ “day of August, 2020

AL——_—

Scott A. Oravec
United States Magistrate Judge

District of Alaska

 

Fairbanks, Alaska

Affidavit Page 4 of 4
4:20-mj-00062-SAO

Case 4:20-cr-O0009-RRB-SAO Document 1-1 Filed 08/18/20 Page 4 of 4
